Citation Nr: 1001088	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral 
tendonitis of the elbows.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from February 1975 to 
February 1978 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which: granted entitlement to service 
connection for degenerative disc disease (DDD) of the lumbar 
spine with sciatic root irritation [assigning a 20 percent 
disability evaluation] and service connection for right leg 
discomfort [assigning a 10 percent disability evaluation]; 
increased the residuals of lung irritation secondary to 
inhalation of burning petroleum products in Kuwait City with 
fatigue and shortness of breath [increased from 10 percent to 
40 percent disabling]; restored the 10 percent disability 
evaluation for a posterolateral right upper calf scar, status 
post cyst excision [effective May 16, 1991]; declined to 
reopen the claims of entitlement to service connection for 
bilateral tendonitis of the elbows and shoulders; denied 
entitlement to service connection for Hepatitis D; and denied 
entitlement to service connection for a cardiovascular valve 
problem, short-term memory loss, a psychiatric disorder and a 
sleep disorder, all to include as due to an undiagnosed 
illness.

In September 2002, the appellant submitted a Notice of 
Disagreement with the August 2002 rating decision's denial of 
his claims for Hepatitis D, a cardiovascular valve problem, 
short-term memory loss, a psychiatric disorder and a sleep 
disorder.  The appellant also disagreed with the RO's 
decision not to reopen his claims of entitlement to service 
connection for tendonitis of the bilateral elbows and 
shoulders.  The RO issued a Statement of the Case in January 
2004 and the appellant perfected his appeal with regard to 
these issues in February 2004.  A Supplemental Statement of 
the Case (SSOC) was issued in July 2004 and these issues came 
before the Board in November 2006.

In November 2006, the Board denied the appellant's claims of 
entitlement to service connection for Hepatitis D and for 
short-term memory loss, reopened and remanded the appellant's 
claims of entitlement to service connection for bilateral 
tendonitis of the shoulders and elbows and remanded the 
claims of entitlement to service connection for a 
cardiovascular valve problem, a psychiatric disorder and a 
sleep disorder for additional evidentiary development.  

In February 2009, the RO issued a rating decision granting 
the appellant's claims of entitlement to service connection 
for bilateral tendonitis of the shoulders and a 
cardiovascular valve problem, both considered noncompensable.  
In view of the foregoing, these issues have been resolved and 
are no longer before the Board.  See generally Grantham v. 
Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

In August 2009, the appellant submitted additional evidence 
to be associated with the claims file, consisting of copies 
of photographs, a magazine article and letters.  The 
appellant [by way of his representative] specifically waived 
agency of original jurisdiction consideration in 
correspondence dated August 29, 2009.  See 38 C.F.R. 
§ 20.1304 (2009).  The Board additionally observes that all 
appropriate due process concerns have been satisfied.  See 38 
C.F.R. § 3.103 (2009).  The appellant has been accorded the 
opportunity to present evidence and argument in support of 
the claims.  In his February 2004 Substantive Appeal [VA Form 
9] he declined the option of testifying at a personal 
hearing.

Referred Issues

The appellant originally filed a claim of entitlement to 
service connection for anxiety and stress.  As is discussed 
in more detail below, the medical evidence of record also 
indicates that the appellant has been diagnosed with 
posttraumatic stress disorder (PTSD), though it is unclear 
whether that diagnosis is compliant with the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV).  In 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness, whatever it 
is.  Accordingly, the issue of entitlement to service 
connection for PTSD is REFERRED back to the RO for 
appropriate action.


It is also clear from review of the record that the 
appellant, on multiple occasions, specifically stated that he 
wished to be service-connected for Chronic Fatigue Syndrome 
(CFS).  While the Board notes that the appellant is presently 
service-connected for the residuals of lung irritation 
secondary to inhalation of burning petroleum products in 
Kuwait City with fatigue and shortness of breath, the RO has 
not adjudicated the claim of entitlement to service 
connection for CFS alone.  This issues is REFERRED back to 
the RO for appropriate action.

Further, in November 2008, the appellant submitted a new 
claim requesting increased disability ratings for right leg 
discomfort, right leg sciatica and DDD of the lumbar spine.  
It does not appear that the RO has begun adjudication of 
these issues and they are therefore REFERRED back to the RO 
for appropriate action.

The issues of entitlement to service connection for a 
psychiatric disorder and bilateral tendonitis of the elbows 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the AMC, in Washington, DC.  The 
appellant will be notified if any further action on his part 
is required.


FINDINGS OF FACT

1.  The appellant served in Southwest Asia during the Persian 
Gulf War.

2.  The appellant has been diagnosed with insomnia.

3.  The competent and probative medical evidence of record 
indicates that the appellant's insomnia is not related to 
service in Southwest Asia, to include as due to an 
undiagnosed illness.






CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by active 
duty service, including as due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim of entitlement to 
service connection for a sleep disorder, to include as due to 
an undiagnosed illness, decided herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Notice letters dated in February 2002, April 2002, January 
2004, November 2006 and May 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  Initially, 
the Board notes that the appellant brought his claim prior to 
the enactment of the VCAA.  Further, he was subsequently 
provided adequate notice, was provided ample time to respond 
with additional argument and evidence, the claim was 
readjudicated and additional SSOCs were provided to the 
appellant in July 2004 and February 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Although these letters 
were not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A (d), to provide an appellant 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
appellant's claim because there was no evidence, other than 
his own lay assertion, that " 'reflect[ed] that he suffered 
an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the appellant's 
claim since it could not provide evidence of a past event.

Additionally, the Board finds there has been substantial 
compliance with its November 2006 remand directives.  The 
Board notes that the Court has recently held that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that 
the AMC provided the appellant appropriate notice of the 
VCAA, requested additional information from the appellant 
regarding his private treatment records, obtained missing VA 
treatment records and obtained missing service treatment 
records.  The AMC later issued a SSOC in February 2009.  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers 
on the appellant the right to compliance with its remand 
orders).  Therefore, in light of the foregoing, the Board 
will proceed to review and decide the claim based on the 
evidence that is of record consistent with 38 C.F.R. § 3.655 
(2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant alleges that he currently suffers from a sleep 
disorder, to include as due to an undiagnosed illness, as a 
result of his time in the Persian Gulf War.  Accordingly, the 
Board will not discuss the appellant's first period of 
service, from February 1975 to February 1978.

Relevant Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2009).  Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.

The appellant had active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  In making 
this determination, the Board referred to the appellant's DD 
Form 214, which reflects Persian Gulf War service from 
November 1990 to May 1991 and receipt of the Southwest Asia 
Service Medal.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  See 38 C.F.R. § 
3.317(a)(2-5) (2009).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b) (2009).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009).

Analysis

The appellant's contentions can be grouped into two theories: 
(1) that his claimed disability is due to an undiagnosed 
illness due to Persian Gulf service; and (2) that his claimed 
disability, even if not due to an undiagnosed illness, is the 
direct result of service.  The Board will address each 
contention in turn; however, his overarching contention is 
that some unknown aspect of his Persian Gulf service caused 
the sleep disorder.

(i.)  Undiagnosed Illness Due to Persian Gulf Service

The appellant does not necessarily contend that his claimed 
sleep disorder is a "stand alone" disorder.  Rather, he 
contends that it is a manifestation of an undiagnosed illness 
due to his service in the Persian Gulf, and that he should be 
compensated for such under 38 U.S.C.A. § 1117 (West 2002).

Review of the claims file reveals that the appellant has 
complained of a sleep disorder since approximately 1994.  See 
VA Persian Gulf Examination Report, January 7, 1994.  The 
appellant reported that he slept between four and five hours 
nightly.  See VA Medical Center (VAMC) Treatment Record, 
December 21, 1998.  The appellant was diagnosed with insomnia 
in March 2002.  See VAMC Treatment Record, March 25, 2002.  
At no time was an opinion rendered that an undiagnosed 
illness was present.

In this case, the claims file documents several conditions 
which likely caused the appellant's insomnia.  For example, 
during his January 1994 Persian Gulf Examination, the 
appellant complained of waking during the night to use the 
restroom.  The examiner concluded that the appellant's 
urinary symptoms suggested the possibility of prostatic 
enlargement, trigonitis or just being part of the aging 
process without clinical significance.  See VA Persian Gulf 
Examination Report, January 7, 1994.  Additionally, the March 
2008 VA mental disorders examination report noted that the 
appellant suffered from sleep disturbance due to combat-
related nightmares.  See VA Mental Disorders Examination 
Report, March 31, 2008.

The competent medical evidence is therefore against the 
conclusion that the claimed sleep disorder is related to an 
undiagnosed illness.  No undiagnosed illness has been 
identified.  There is no competent medical evidence to the 
contrary.  Accordingly, the provisions of 38 C.F.R. § 3.317 
(2009) do not apply.

(ii.)  Direct Service Connection

The appellant has alternatively contended that his sleep 
disorder is the direct result of his time in active duty 
service in the Persian Gulf War.

As noted above, in order to establish direct service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.  The Board 
will address each element in turn.

With regard to element (1), current disability, as noted 
above, the appellant was diagnosed with insomnia in March 
2002.  See VAMC Treatment Record, March 25, 2002.  
Accordingly, this requirement has been satisfied.

With regard to element (2), in-service disease or injury, the 
Board will separately address in-service disease and injury.

With respect to in-service disease, the appellant's service 
treatment records are completely negative for any complaints 
of a sleep disorder.  Additionally, he has not alleged that 
he experienced any in-service disease manifested by a sleep 
disorder in service.

With respect to in-service injury, the Veteran has not made 
any specific contentions as to an injury that caused his 
sleep disorder, other than his time in Southwest Asia.  

In support of his claim, the appellant has submitted a 
statement from his wife (K. L.), dated in June 2000.  K. L. 
stated that since the appellant's return from the Persian 
Gulf War, he has been unable to sleep through the night.  She 
opined that the appellant's sleep deprivation was caused by 
stress and trauma experienced in Saudi Arabia and Kuwait.  
See Statement of K. L., June 9, 2000.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the appellant's wife is a physician.  
Therefore, as a layperson she is not competent to provide 
evidence that requires medical knowledge because she lacks 
the requisite professional medical training, certification 
and expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the appellant appears to be arguing that 
he was a veteran of combat.  In order to qualify for combat 
status, 38 U.S.C. § 1154 requires that the appellant have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  It does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99.

Review of the appellant's DD Form 214 indicates that he has 
no awards or decorations indicative of combat status.  Merely 
because the appellant served during the Persian Gulf War does 
not allow for the combat presumption; he must offer proof 
that he actually engaged in fighting with the enemy.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is 
the claimant's responsibility to support a claim for VA 
benefits].  Combat service is therefore not established.

In short, no in-service injury is demonstrated.  In the 
absence of in-service disease or injury, Hickson element (2) 
has not been met.

Finally, with respect to Hickson element (3), medical nexus, 
the only evidence submitted by the appellant in support of 
his claim consists of his own lay statements.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his sleep deprivation.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the negative service and post-service treatment 
records (indicating that a sleep disorder began several years 
after service).

As noted above, the claims file identified several 
possibilities for the appellant's insomnia, including 
prostatic enlargement, trigonitis, part of the aging process 
or due to combat-related nightmares.  See VA Persian Gulf 
Examination Report, January 7, 1994; VA Mental Disorders 
Examination Report, March 31, 2008.  Unfortunately, however, 
the appellant is not service-connected for any of these 
possible causes of his sleep disorder.  Accordingly, he is 
not entitled to service connection on any of these bases.  

Accordingly, the competent and probative medical evidence of 
record indicates that the appellant's sleep disorder is not 
related to his military service.  The Board adds that the 
appellant has had ample opportunity to secure medical nexus 
evidence in his favor and submit same to VA.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].  Hickson element (3) is thus also not satisfied.  
The claim also fails on that basis.

For reasons and bases expressed above, the Board finds that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for a sleep disorder.  
Contrary to the assertions of the appellant's representative, 
the benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  The benefits 
sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a sleep disorder, to 
include as due to an undiagnosed illness, is denied.


REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 2004, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described below, the appellant's claims of 
entitlement to service connection for a psychiatric disorder 
and bilateral tendonitis of the elbows must be remanded for 
additional VA examinations.

Initially, the Board notes that the appellant was afforded VA 
examinations in July 2002 and March 2008, to determine the 
nature and etiology of his apparent psychiatric disorder.  
The March 2008 VA examiner opined that the appellant met the 
criteria for a diagnosis of a mood disorder due to CFS and 
that it was likely the chronic pain the appellant experienced 
contributed to his depression.  As noted above, the appellant 
is service-connected for residuals of lung irritation 
secondary to inhalation of burning petroleum products in 
Kuwait City with fatigue and shortness of breath.  The RO has 
not assigned the appellant a separate disability evaluation 
for CFS.  The appellant should be provided an additional VA 
examination to clarify whether the appellant's psychiatric 
disorder is due to his service-connected residuals of lung 
irritation or due to CFS alone.

Regarding the appellant's bilateral tendonitis of the elbows, 
the Board finds that the two VA examinations provided to the 
appellant in July 2002 and April 2008 are insufficient upon 
which to base a decision.  See Barr, supra.  The July 2002 VA 
examination diagnosed the appellant with arthralgia of the 
elbows, including possible tendonitis.  The April 2008 VA 
examination noted a history of elbow tendonitis with 
intermittent pain; however, it appeared that the diagnosis 
would be elbow strain with no decreased range of motion.  
Neither VA examiner addressed the question of etiology of the 
bilateral elbow disability.  Id.  

Though the Board is aware of the July 1999 statement of the 
appellant's chiropractor, J.M.G., D.C., which noted the 
appellant's complaints of pain and aching of the elbows 
(among other disabilities) and concluded that the appellant 
appeared to have a permanent problem that was brought about 
by injury and repetitive activities in the military, it is 
unclear which disability Dr. G. was referring to.  
Additionally, the statement made clear that the information 
provided in the letter was a subjective recitation of history 
provided by the appellant.  Dr. G. did not review the claims 
file in conjunction with providing his opinion.  In Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by a veteran and that 
are unsupported by the clinical evidence.  While this is not 
outcome determinative, the fact that the VA examiners and Dr. 
G. failed to provide a specific nexus statement necessitates 
a new VA joints examination.
Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled 
for a VA psychiatric examination with 
the same examiner who performed his 
March 2008 VA examination, if possible.  
The examiner should review the 
appellant's claims file in conjunction 
with the examination and also be 
provided with a copy of this REMAND.  
The examination report should reflect 
that this has been accomplished.  

The examiner should provide a diagnosis 
of any psychiatric disorder.  
Thereafter, the examiner should state 
whether it is at least as likely as not 
that (1) the diagnosed disorder(s) 
is/are the result of a disease or injury 
in service; (2) that the diagnosed 
disorder(s) is/are the result of the 
service-connected lung disability, to 
include the symptoms of chronic fatigue 
and shortness of breath; and (3) the 
diagnosed disorder(s) is/are the result 
of Chronic Fatigue Syndrome alone.

2.  The appellant should be scheduled 
for a VA joints examination with an 
appropriate expert.  The examiner 
should review the appellant's claims 
file in conjunction with the 
examination and also be provided with a 
copy of this REMAND.  The examination 
report should reflect that this has 
been accomplished.  

3.  It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
service connection for a psychiatric 
disorder and tendonitis of the bilateral 
elbows should be readjudicated.  If the 
claims remain denied, a SSOC should be 
provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


